Filed pursuant to Rule 433 Registration Statement Nos. 333-202913 and 333-180300-03 November 25, 2015 Notes Linked to the CS Retiree Consumer Expenditure 5% Blended Index Excess Return Due 2019 Overview of the Index The CS Retiree Consumer Expenditure 5% Blended Index Excess Return (the “Index” or the “Underlying Index”) is a rules-based index that seeks to broadly mirror the overall consumer expenditure patterns of retirees in the United States. Using data from the Consumer Expenditure Survey (“CEX”) published by the U.S.
